Citation Nr: 0006736	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  92-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for scarring of the 
chest and abdomen.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to July 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1990 and January 1992 rating 
decisions of the Department of Veterans Affairs (VA) regional 
office (RO) in St. Petersburg, Florida.  In the December 1990 
decision, the RO granted service connection for asthmatic 
bronchitis and assigned a noncompensable rating.  Also in 
this decision the RO denied the veteran's claims of service 
connection for chemical burns of the hands, right and left 
ankle sprains, right and left leg and knee injuries, low back 
injury, injury of the right second finger, skin rash, yeast 
infections, groin injury, and scarring of the chest, abdomen, 
hands and arms.  In a February 1991 Notice of Disagreement, 
the veteran disagreed with the denial of service connection 
for chemical burns of both hands, right and left ankle 
sprains, right and left knee disabilities, a low back 
disability, right second finger disability, a skin rash, 
yeast infections and a noncompensable rating for asthmatic 
bronchitis.  At a personal hearing in September 1991, the 
veteran withdrew the issues of service connection for injury 
of the right second finger, a skin rash, and yeast 
infections.  In the January 1992 rating decision, the RO 
denied the veteran's claim for a total rating based on 
individual unemployability.  

This matter was previously before the Board in January 1993 
at which time it was remanded to the RO for additional 
development.  In a subsequent rating decision in July 1998, 
the RO granted the veteran's claims of service connection for 
right and left knee disabilities, a back disability, and 
scarring from burns to the hands.  The RO also continued the 
noncompensable rating for asthmatic bronchitis.  Later, at a 

Central Office hearing in August 1999, the veteran withdrew 
the issues of service connection for a bilateral ankle 
disability and for a compensable rating for asthmatic 
bronchitis, leaving on appeal the issues of service 
connection for scarring of the chest and abdomen and 
entitlement to a total rating based on individual 
unemployability.

In a February 1991 Notice of Disagreement, as well as at a 
Central Office hearing in August 1999, the veteran raised 
claims for temporary total evaluations under the provisions 
of 38 C.F.R. § 4.30 for convalescence following surgeries for 
her scars.  These claims are referred to the RO for 
appropriate action.

The issue of a total rating based on individual 
unemployability is deferred pending the completion being 
sought in the remand order below.


FINDINGS OF FACT

1.  The veteran's chest and abdomen scars existed prior to 
her period of active duty.

2.  The veteran's chest and abdomen scars increased in 
severity in service.

3.  The medical evidence does not clearly and unmistakably 
establish that the increase in severity was due to the 
natural progress of the preservice condition.


CONCLUSION OF LAW

The veteran's pre-existing chest and abdomen scars are 
presumed to have been aggravated by service.  38 U.S.C.A. 
§§ 1131, 1132, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Preservice medical records in November and December 1980 show 
that the veteran sustained iron burns to the right upper 
quadrant of her breast area as an infant.  They also show 
that in December 1980 a revision of burn scars of the right 
inframammary area and "banking" of inferior flap had been 
performed.

A private treatment record in August 1988 shows that the 
veteran was returning for clearance for entering the Army.  
It also shows that burn scars of the abdomen, which had been 
treated 10 years earlier, had settled in and were well 
healed.  The physician stated that there was no evidence of 
contracture and there was no reason why the veteran would 
have any limitation referable to the burn scar areas 
themselves.  He gave her "notice", and copies of her office 
records.

The veteran's August 1988 pre-enlistment examination report 
notes that she had chest scar status post burns as a child 
and scarring on her abdomen.  She was found to be not 
qualified for service due to disabilities including multiple 
body scarring with skin graft.

In an undated service record, a commanding officer stated 
that he had observed the veteran in August 1988 doing sit-
ups, push-ups and a quarter mile run with no apparent 
physical pain or observable discomfort.  He noted that the 
veteran had obtained all medical documents related to her 
scar and that those records had been reviewed by medical 
authorities.  He recommended that the veteran be allowed to 
enter the United States Army.

In September 1988 the veteran was granted a medical waiver 
for medical burns.

According to an April 1990 service medical record, the 
veteran needed to be evaluated for surgery.  The record notes 
that the veteran had had reconstructive surgery in 1981 and 
was starting to have some problems.  It also notes that she 
had scattered scar tissue after burning in childhood and 
complained of problems while breathing, laying down and doing 
physical training.  She said that the scar tissue contracted, 
pulled and was very sensitive and requested that it be 
checked.  On examination there was scar tissue with 
contraction in the waistline toward the abdomen.  The veteran 
was assessed as having scar tissue contraction.  As far as 
her prognosis, the record notes that the veteran should 
pursue physical therapy at her own pace for two weeks and 
consult to surgery.

Another April 1990 service medical record states that the 
veteran was being evaluated for scar tissue surgery and had 
extensive contracture of the chest, abdomen and hand.

On file is in undated Medical Board record from the Landstuhl 
Army Regional Medical Center in Germany.  This record 
indicates that the veteran's last admission was in October 
1989 "for the same reason".  Contained on this record is a 
recommendation for a plastic surgery consultation followed by 
this statement, "...nothing to offer as of this time for a 
chronic lesion without any critical scar retraction but does 
recommend further follow-up in the future (the patient has 
undergone two plastic surgery to the scar area as mentioned 
and to dating active duty service)."

In an April 1990 service memorandum, the veteran's commanding 
officer said that the veteran's duties involved driving and 
maintaining various vehicles and that she was presently 
unable to perform all of the duties required of her.  She 
said that while she had qualified that past year on the 
M16A2, as far as any upcoming physical fitness tests she was 
not physically able to comply.  She also said that the 
veteran currently could not participate with company level 
physical training.  She said that the veteran's general 
soldiering skills included driving, lifting, walking, 
carrying a weapon and wearing a mask, helmet, LBE and flak 
jacket under firing and stressful conditions and that it was 
her judgment that the veteran might have considerable 
difficulties performing some soldiering skills.

In August 1990 the veteran presented to a VA medical facility 
requesting that her burn scar be checked.  She said that the 
scar was torn and painful.  She was diagnosed as having an 
old abdominal and right chest scar with keloid formation.

In August 1990 claim the veteran filed a claim of service 
connection for disabilities that included scars and asthma.

A September 1990 VA medical record contains a diagnosis of 
symptomatic burn scars of the abdomen and chest.

In September 1990 the veteran underwent a VA examination at a 
VA Ambulatory Care Clinic in Riviera Beach, Florida.  She 
reported that she had managed to get through basic training 
and early assignments with no undue hardship with respect to 
her scarring, but that when stationed in Germany the workload 
became harder and she felt that the burn scar area had 
undergone changes such as tearing, spreading and becoming 
quite uncomfortable.  The veteran described her duties as a 
large truck driver as including heavy lifting and changing 
tires.  She also reported having had frequent episodes of 
bronchitis associated with wheezing, many of which needed 
intensive care with antibiotics, inhalation therapy and short 
term period use for suppression.  She estimated that she 
spent a total of at least one month total while hospitalized 
for these conditions in Germany.  Findings related to 
scarring revealed that the thorax from the costal margin to 
the umbilicus was disfigured by a mass of scar tissue 
approximately 15x20 centimeters.  The surface of the scar 
tissue was characterized by a network of horizontal, 
diagonal, vertical intersecting ridges and depressions, all 
of which were the culmination of the original 3rd degree burn 
and numerous plastic surgical procedures to which the area 
had been subjected.  There was a deeper irregularity under 
the right breast which the veteran pointed to as representing 
the tearing and spreading of the scar tissue which she 
claimed to have occurred because of her Army experience.  She 
was given an impression of extensive scarring of the 
anterior, lower chest and upper abdomen secondary to 3rd 
degree burns incurred in childhood.  The impression also 
included history of asthma and recurrent bronchitis.

An October 1990 discharge summary from a VA medical center 
(VAMC) in Miami, Florida, contains a history of the veteran 
having sustained extensive anterior abdominal burns and a 
thoracic burn resulting in extensive burn scar deformity with 
contracture and right breast deformity.  The history also 
notes that during service the veteran apparently tore some of 
the contracture scars worsening her deformity.  She was being 
admitted for staged burn reconstruction.  At discharge she 
was diagnosed as having burn scar deformity and contracture 
of trunk and abdomen.

In a December 1990 rating decision, the RO denied service 
connection for burn scars of the chest and abdomen, finding 
that these scars preexisted service.

The record contains a January 1991 office record from J.E. 
Balfour, M.D., who said that the veteran had been examined 
for burn scar contracture upper abdomen.  He remarked that 
she had expandus in place for scar excisions and 
reconstructions.  He also remarked that "[a]lthough burn and 
graft contracture initiating problem, heavy activity may have 
exacerbated the problem."

A February 1991 VA discharge summary from a VAMC in Miami, 
Florida, contains a history of the veteran having sustained 
third degree burns to the chest and abdomen at eight months 
old with subsequent multiple procedures including skin grafts 
and relief of contractures.  This summary also notes that the 
veteran had had two expanders placed in the flanks about four 
months earlier which were being expanded in the clinic.  At 
the present time she was being admitted for removal of 
expanders and excision of the scar.

In June 1991 the veteran was admitted to the VAMC in Miami, 
Florida, for bilateral breast augmentation and excision of 
abdominal scar.

In September 1991 the veteran submitted an affidavit stating 
that she had been referred to a VA medical clinic in Riviera 
Beach, Florida upon her release from active duty in July 1990 
and that this facility, in August 1990, referred her to a VA 
hospital in Miami, Florida.  She said that she had three 
major surgeries while at the Miami facility, in October 1990, 
February 1991 and June 1991, and was scheduled for another 
surgery in October 1991.  She said that she had attempted 
employment in April 1991 at Pizza Hut, but had to discontinue 
this employment due to the physical limitations of recovery 
from her surgeries.

At a hearing at the RO in September 1991, the veteran 
testified that the most serious of her disabilities were the 
burn scars to her chest and abdomen and that it was due to 
her duties as a transportation specialist that scar 
contractures developed on her chest and abdomen, thereby 
aggravating her pre-existing scar disability.  She said that 
while in Germany she underwent a plastic surgery consultation 
and that the plastic surgeon told her that she needed 
additional surgery which would take about a year.  She said 
that the plastic surgeon also told her that since she was 
being medically boarded out for asthma, he couldn't touch 
her.  She said that she tried to get employment after 
service, but that no one wanted to hire her after hearing 
that she would need additional surgery.  She said that she 
drew unemployment for five weeks but had to cancel those 
benefits when she went in for her first surgery since she was 
no longer able to work.  She said that following her second 
surgery she got a job working at Pizza Hut as a cook for two 
weeks but had to quit because she could not carry out the 
physical demands of the job.  She said that she went back to 
drawing unemployment benefits which had recently run out.

A VAMC discharge summary from the VAMC, Miami, Florida, in 
November 1991 shows that the veteran underwent revision of 
chest and abdominal scars with removal of bilateral breast 
expander ports.  It also shows that she underwent liposuction 
of lower abdominal burn scar.

At a VA Central Office hearing in May 1992, the veteran 
testified that her medical records at entry into service 
showed that her burn scars were well healed with no 
contractures, and that when she got out of service, and, at 
the points when she was able to see a physician, she was 
found to have contractures.  She said that she complained to 
medical personnel about feeling tightness across her abdomen 
and chest and discomfort wearing a bra and stretching, but 
that these complaints took a back seat to respiratory 
problems that she was also having at that time.  She said 
that after getting out of service she has continued to 
experience a tightness and discomfort wearing a bra and was 
unable to lie on her stomach.  She said that Dr. Balfour was 
a plastic surgeon and had been her treating physician prior 
to service.  She said that he was the physician who found her 
scars to be well healed with no contractures prior to 
service. 

A VAMC discharge summary in August 1992 reflects a primary 
diagnosis of bilateral breast pain and a secondary diagnosis 
of bilateral breast implant exchange, abdominal liposuction, 
excision of chest wall foreign bodies and exploration of left 
chest neuroma in August 1992.  

At a VA surgical evaluation in June 1993, the veteran 
complained of tightness in the anterior chest scar and pain 
in the right breast.  She was assessed as having status post 
multiple plastic surgery procedures for burn scars of 
anterior chest and both hands, symptoms from palmar scars 
aggravated during service.

The veteran underwent VA dermatology examination in September 
1993 by the same physician who performed the June 1993 
surgical examination.  The examiner stated that the veteran 
had sustained severe burns of the chest and hands which had 
become progressively more uncomfortable and unsightly.  He 
said that the veteran had undergone five surgeries in recent 
years at the Miami, Florida, VAMC with the latest one in 
September 1992.  These procedures included breast implants 
and revisions.  At the examination the veteran complained of 
tightness and discomfort in the epigastric and low sternal 
areas.  The examiner diagnosed the veteran as having status 
post multiple plastic surgery procedures of breasts, anterior 
chest and abdomen, for burn scars.  He also diagnosed her as 
having burn scars of both hands, with contracture, chronic 
skin cracking and discomfort, aggravated during service.

In July 1997 the veteran underwent a VA plastic surgery 
examination.  The examiner sated that the veteran's symptoms 
of a pulling sensation and scar pain under her right breast 
would certainly be aggravated by any physical activity for a 
prolonged period.  On examination the veteran had a band of 
contracture in the mid-aspect of her chest, just below the 
right breast, which appeared to be pulling down at the right 
breast.  The examiner opined that a release of the scar 
contracture in the form of a Z-plasty and decreasing the size 
of her breast implants would certainly decrease the pull to 
this burn scar contracture and may alleviate the symptoms 
that she complained of.

Also in July 1997 the veteran underwent a VA dermatology 
examination.  The examination was limited to her hands.  In 
an addendum opinion in November 1997, the examiner explained 
that the veteran had declined examination of her abdomen.

The record contains photographs of the veteran's hands and 
abdominal chest wall taken in October 1997.

In a later addendum opinion in October 1998, the examiner who 
performed the July 1997 dermatological examination said again 
that the veteran had refused examination of the abdomen and 
that it was impossible to make a diagnosis without examining 
the abdomen.  

Another VA dermatology examination was conducted in October 
1998 and included examination of the veteran's abdomen.  At 
the examination the veteran reported undergoing five 
surgeries to her abdomen and right beast areas including 
tissue expansion times two and reconstruction/augmentation of 
the right breast.  She complained of continuing discomfort 
with limitation of motion and discomfort upon movement in the 
breast and chest area.  The examiner gave an impression of 
multiple scars secondary to iron trauma which the veteran 
accrued as a child.  He said that the veteran was currently 
status post attempted reconstructive surgery of her abdomen 
and right breast.

In an addendum VA opinion in November 1998, the examiner who 
performed the October 1998 dermatology examination stated the 
following:

After extensive review of [the veteran's] 
chart, as well as evaluation of her prior 
physical examinations, both at entrance 
to the military and during her service, 
it is impossible for me to comment 
accurately on whether her burn scars on 
her chest and abdomen were aggravated 
beyond the natural progression during 
service.  Per her entrance examination 
and per [veteran's] report, she had 
significant disability upon entrance to 
the military, and it is unclear as to the 
existence of exacerbation of her 
condition or improvement from her 
surgeries.

In December 1998 the RO determined that the November 1998 
addendum opinion was inadequate and requested that the 
examiner directly address the question as to whether the 
veteran's scars had been aggravated by service.

In an interoffice memorandum addressed to the RO in December 
1998, a congressional liaison in responding to the RO's 
December 1998 request for an addendum opinion, stated that 
the previous examiner was unavailable and that an addendum 
opinion had been made by an attending physician.  In 
rendering an opinion, the attending physician stated that:  
"it is clear that [the veteran] had significant morbidity at 
entrance to service and in my opinion, likely did not have 
exacerbation of her scars beyond normal scar progression."

In a December 1998 rating decision, the RO continued to deny 
the veteran's claims for service connection for scarring of 
the abdomen and chest.

At a Central Office hearing held before a member of the Board 
in Washington, D.C., in August 1999, the veteran testified 
that she had scarring on her chest and abdomen prior to 
entering service, but did not experience any problems with 
her scarring during either basic training or advanced 
individual training.  She said that following training she 
was sent to Germany where she worked as a transportation 
specialist driving a 5-ton cargo tractor.  She was also 
responsible for maintaining the vehicle and picking up and 
dropping off supplies.  She said that the job required a lot 
of heavy lifting.  She said that she began to have more and 
more pain and that with a lot of lifting and stretching she 
felt friction where her bra would lie.  She said that it got 
so uncomfortable that she sought medical attention and that 
her Captain had written a letter stating that she didn't have 
to do any more lifting until she was seen by a physician.  
She said that she was hospitalized in Landsduhl, Germany, for 
her asthma problem and was also seen at that time by a 
plastic surgeon.  She said that the plastic surgeon told her 
that she would definitely need surgery, but that it wouldn't 
be performed for months and that she was already in the cycle 
of being "processed out" due to her asthma.  She said that 
she felt that her scar disability had been aggravated in 
service to the point that she needed additional surgery.

II.  Legal Analysis

The veteran's claim of service connection for scarring of the 
chest and abdomen is well grounded within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  That is, the Board finds 
that she has presented a claim that is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107 (West 1991).  In this regard, the veteran 
and her representative raised concern at the Central Office 
hearing in August 1999 about incomplete medical records.  
More specifically, the veteran testified that she had 
submitted treatment records from the Miami, VAMC, to the RO 
that were about an inch thick and that not all of these 
records were in her claims file.  In view of the treatment 
records that are on file from the Miami, VAMC, and the 
favorable outcome of this decision, the veteran had not been 
prejudiced by a review of this claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  A veteran is presumed to be 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1132 (West 1991).  

At the veteran's pre-enlistment examination in August 1988, 
she was found to have burn scars on her chest and abdomen 
which reportedly occurred when she was a child.  She was 
found to be disqualified for military service due to multiple 
body scarring.  In view of the veteran's history at the pre-
enlistment examination of having sustained burn scars to the 
chest and abdomen as a child, in addition to the actual 
findings of burn scars to the chest and abdomen, the record 
is clear in establishing that these scars pre-existed 
service.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Verdon 
v. Brown, 8 Vet. App. 529, 535 (1996).  Accordingly, the 
veteran is not presumed to have been in sound condition upon 
entry into service with respect to burn scars to the chest 
and abdomen.  Id.

It must next be determined whether the veteran's pre-existing 
scarring of the chest and abdomen increased in severity 
during service.  If it did, than the veteran's scar 
disability is presumed to have been aggravated by service 
absent clear and unmistakable evidence that the increase in 
severity was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Days prior to the veteran's pre-enlistment examination in 
August 1988, she was seen by a private physician for purposes 
of obtaining a clearance for military service.  The physician 
stated that the veteran's burn scars of the abdomen had 
settled in and were well healed.  He said that there was no 
evidence of contracture and no reason why the veteran would 
have any limitation referable to the burn scar areas 
themselves.  Similarly, a commander issued a memorandum 
stating that he had observed the veteran in August 1988 
performing sit-ups, push-ups and a quarter mile run with no 
apparent physical pain or observable discomfort while 
performing the exercises.  He recommended that she be allowed 
to enter military service.  

In April 1990 the veteran reported the onset of problems with 
scarring which she attributed to her duties as a 
transportation specialist in Germany.  She testified in 
August 1999 that she had no problem with her scars prior to 
her service in Germany.  In this regard, an April 1990 
service medical record from Germany notes that the veteran 
had had reconstructive surgery in 1981 and was starting to 
have some problems.  The veteran reported at that time that 
the scar tissue contracted, pulled and was very sensitive and 
that she had problems while breathing, laying down and doing 
physical training.  She was diagnosed as having scar tissue 
contraction.  She underwent an evaluation for scar tissue 
surgery the following day and was found to have excessive 
contracture of the chest, abdomen and hand. 

The findings in April 1990 of excessive contracture of the 
veteran's chest and abdomen is consistent with a worsening of 
the disability when considering the private physician's 
finding prior to service in August 1988 that the scars were 
well healed with no evidence of contracture.  Similarly, the 
veteran's report in April 1990 of having problems performing 
physical training due to her scars, in addition to a 
commanders memorandum in April 1990 stating that the veteran 
was "currently" unable to participate with company level 
physical training", is consistent with a worsening 
disability in view of the previous commander's memorandum in 
August 1988 noting that the veteran had been observed 
performing sit-ups, push-ups and running a quarter-mile with 
no apparent physical pain or observable discomfort.  This 
commander added that all medical documents relating to the 
veteran's scar had been reviewed by medical authorities.

In light of the above-note evidence showing that the 
veteran's scar disability underwent a worsening in service, 
the presumption that this disability was aggravated by 
service is invoked.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Such a presumption warrants the grant of service connection 
unless there is clear and unmistakable evidence that the 
worsening was due to the natural progress of the disease.  
Id.

The burden to offer clear and unmistakable evidence to rebut 
the presumption of aggravation (service connection) shifts to 
the government and is an onerous one.  Akins v. Derwinski, 1 
Vet, App.  228 (1991).  Keeping this in mind, while the 
record contains a VA examiner's addendum opinion in November 
1998 that the veteran "likely did not have exacerbation of 
her scars beyond normal scar progression", this opinion, in 
view of the record in its entirety, cannot be taken to 
clearly and unmistakably rebut the presumption that the scars 
were aggravated by service beyond normal progression. 

In January 1991 the veteran's private physician, who had 
treated the veteran prior to service, stated that although 
burns and graft contractures initiated the problem, heavy 
activity may have exacerbated the problem.  While this 
statement does not by itself establish inservice aggravation 
of the veteran's chest and abdomen scars, it is consistent 
with the veteran's inservice complaints and postservice 
contention that heavy lifting and other job requirements as a 
transportation specialist in Germany aggravated her scar 
disability.  Also consistent with the veteran's inservice 
complaints and postservice contention is the VA plastic 
surgery examiner's opinion in July 1997 that the veteran's 
pulling sensation and scar pain under her right breast would 
certainly be aggravated by any physical activity for a 
prolonged period.

Considering these latter two opinions in conjunction with the 
veteran's strenuous duties as a transportation specialist and 
her inservice complaints of scar problems associated with 
performing physical training, it simply cannot be concluded 
that the government has met the onerous burden of rebutting 
the presumption of aggravation by clear and unmistakable 
evidence.  Akins at 232.  Consequently, the presumption of 
aggravation stands, and the veteran's claim of service 
connection for scars of the chest and abdomen is granted.  
38 U.S.C.A. § 1153 (West 1991).


ORDER

Service connection for scars of the chest and abdomen is 
granted.  


REMAND

Total disability ratings may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, not able to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities, provided that certain 
percentage requirements are met.  38 C.F.R. § 4.16(a).  In 
January 1992 the RO denied the veteran's claim for a TDIU on 
the basis that she did not meet the minimum percentage 
requirements.  Id.

Because the present grant of service connection for scars of 
the chest and abdomen could significantly affect the 
veteran's claim for a total rating based on individual 
unemployability, this latter issue must be REMANDED to the RO 
for additional consideration. 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should again review the claim for 
a total rating based on individual 
unemployability in view of the grant of 
service connection for scars of the chest 
and abdomen.  If the determination 
remains adverse to the veteran, she and 
her representative should be provided a 
Supplemental Statement of the Case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
remand is to obtain additional information and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate conclusion 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



